Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art references (Chen et al. (US 2018/0307365); Nathan et al. (US 2017/0199624); Bagheri et al. (US 2019/0050080); Wang (US 2011/0175835)) teach of estimating a number of peak coordinates and corresponding peak force values based on interpolated force values and candidate peaks, however, singularly or in combination, the references fail to teach, as claimed in claims 1 and 17, “for each peak coordinate: in response to determining that the peak coordinate is associated with a tracked touch event: adding the peak coordinate to a coordinate buffer which stores a number of previously estimated peak coordinates for the tracked touch event; calculating an average coordinate based on the coordinate buffer; and, outputting the average coordinate and the peak force value; or, in response to determining that the peak coordinate is not associated with any tracked touch event: storing the peak coordinate and the corresponding peak force value to a new tracked touch event: and outputting the peak coordinate and the corresponding peak force value.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623